Exhibit 10.60

 

SECURITY AGREEMENT

 

Security Agreement, dated as of March 25, 2004 made by and among Star
Scientific, Inc., a Delaware corporation with offices at 801 Liberty Way,
Chester, Virginia 23836 (the “Company”), each of the Company’s undersigned
subsidiaries (the ”Subsidiaries”, the Company and Subsidiaries are hereafter
collectively referred to as the “Debtors” or individually as a “Debtor”),
Manchester Securities Corp., a New York corporation with offices at 712 Fifth
Avenue, 36th Floor, New York, New York 10019, as the secured party hereunder
(“Secured Party”), and as collateral agent (the “Collateral Agent”).

 

WHEREAS, pursuant to the Securities Purchase Agreement (as defined below), the
Secured Party has agreed to purchase from the Company one or more Debentures (as
defined below) in the aggregate amount of $9,000,000 upon the terms and subject
to the conditions set forth therein;

 

WHEREAS, the Company wholly owns the Subsidiaries;

 

WHEREAS, the proceeds of the Debentures will be used in part to enable the
Company to make valuable transfers to the Subsidiaries in connection with the
operation of their respective businesses;

 

WHEREAS, the Company and the Subsidiaries are engaged in related businesses, and
the Subsidiaries will derive substantial direct and indirect benefit from
jointly and severally pledging the Collateral (as defined below) with the
Company under this Agreement; and

 

WHEREAS, it is a condition precedent to the obligation of the Secured Party
under the Securities Purchase Agreement that the Debtors shall have executed and
delivered this Agreement to the Collateral Agent for the benefit of the Secured
Party;

 

NOW, THEREFORE, in consideration of the premises and to induce the Collateral
Agent and the Secured Party to enter into this Agreement and to induce the
Secured Party to perform their obligations under the Securities Purchase
Agreement, each Debtor hereby agrees with the Secured Party and the Collateral
Agent, for the benefit of the Secured Party, as follows:

 

SECTION 1. Grant of Security Interest.

 

(a) As collateral security for all of the Obligations (as defined in Section 2
hereof), the Debtors hereby jointly and severally pledge and grant to the
Collateral Agent and the Secured Party a continuing first priority security
interest, subject to Permitted Liens (as defined in the Securities Purchase
Agreement, dated the date hereof between the Company and the Secured Party, (the
“Securities Purchase Agreement”)) in the following (the “Collateral”):

 

“Collateral” means all of the following assets of the Debtors (whether currently
owned or hereafter acquired by a Debtor), including without limitation all
presently existing and hereafter arising (i) accounts, chattel paper, contract
rights, and rights to payment and all other forms of obligations owing to the
Debtors from any source, including, without limitation, from affiliates and
insiders of the Debtors in connection with its sale of products, along with all
insurance, guaranties, letters of credit or other security interests to the
extent associated therewith



--------------------------------------------------------------------------------

(“Accounts”); (ii) all merchandise returned or reclaimed by Debtors relating to
(i) above; (iii) all of the Debtors’ books and records related to clauses (i)
and (iv) hereof, including ledgers, records, computer programs, disc or tape
files, printouts, runs or other computer prepared information (the “Debtors’
Books”); (iii) all present and future finished inventory in which a Debtor has
any interest, and all of the Debtors’ present and future raw materials, work in
process, parts, supplies and packing and shipping material used in producing
finished products, wherever located, (“Inventory”); and (iv) the proceeds,
whether tangible or intangible, of any of the foregoing including proceeds of
insurance covering any or all of the Collateral, and any and all assets of any
kind resulting from the sale, exchange, or other disposition of the Collateral,
or any portion thereof or interest therein, and the proceeds and products
thereof; in each case howsoever a Debtor’s interest therein may arise or appear
(whether by ownership, security interest, claim or otherwise).

 

Notwithstanding anything herein to the contrary, the foregoing Collateral shall
not include (i) any property subject to a security interest pursuant to (a) the
Restated Security Agreement dated as of August 21, 2000 between the Company and
Brown & Williamson Tobacco Corporation, or the Security Agreement, dated as of
August 21, 2000, between Star Tobacco, Inc. and Brown and Williamson or (ii)
with respect to Debtors’ Books, any lease, license, permit, contract, property
right or agreement to which any Debtor is a party or under which any Debtor has
any right or interest if and only for so long as the grant of a security
interest hereunder shall constitute or result in a breach, termination or
default under any such lease, license, permit, contract, property right or
agreement (other than to the extent that any such term would be rendered
ineffective under Sections 9-406, 9-407, 9-408 or 9-409 of the UCC or any other
applicable law or principle of equity); provided, however, that such security
interest shall attach immediately to any portion of such lease, license, permit,
contract, property rights or agreement that does not result in any of the
consequences specified above.

 

(b) As of the date hereof, Schedule A provides each location where a Debtor has
its principal place of business or where Inventory with a fair market value in
excess of $1,000,000. Schedule A also sets forth the jurisdiction of
incorporation of each Debtor as of the date hereof.

 

SECTION 2. Security for Obligations. The security interest created hereby in the
Collateral constitutes continuing collateral security for the (a) prompt payment
by the Debtors, as and when due and payable, of all amounts from time to time
owing by them to the Secured Party under (i) the Securities Purchase Agreement;
(ii) the Company’s 8% Senior Convertible Debentures issued and purchased
pursuant to the Securities Purchase Agreement (the “Debentures”); (iii) the
Registration Rights Agreement dated as of the date hereof between the Company
and the Secured Party (the “Registration Rights Agreement”); (iv) the Subsidiary
Guaranty granted by the Subsidiary on the date hereof and (v) this Security
Agreement (the Debentures, the Securities Purchase Agreement, the Registration
Rights Agreement, the Subsidiary Guaranty and this Security Agreement are
hereinafter collectively referred to as the “Transaction Documents”), with the
obligations under this clause (a) being referred to as “Indebtedness” and (b)
prompt performance by the Debtors of each of their respective covenants and
duties under the Transaction Documents (the covenants and obligations referred
to in clauses (a) and (b) above hereafter collectively referred to as the
“Obligations”). The Debtors further jointly and severally agree that the
Collateral Agent and the Secured Party shall have the rights stated in this
Security Agreement with respect to the Collateral in addition to all other
rights which the Secured Party may have by law.

 

2



--------------------------------------------------------------------------------

SECTION 3. Representations and Obligations of the Debtors. Each of the Debtors
jointly and severally represents, warrants and covenants to the Collateral Agent
and the Secured Party as follows:

 

(a) Perfection of Security Interest. Each of the Debtors agrees to execute at
any time and from time to time such financing statements and to take whatever
other actions are reasonably requested by the Collateral Agent as may be
necessary to perfect and continue the Collateral Agent and the Secured Party’s
security interest in the Collateral. The Collateral Agent may at any time and
from time to time, and without further authorization from the Debtors, file a
carbon, photographic or other reproduction of any financing statement or of this
Security Agreement for use as a financing statement to the extent permitted by
applicable law. The Debtors will reimburse the Collateral Agent for all
reasonable, out-of-pocket expenses for the perfection and the continuation of
the perfection of Secured Party’s security interest in the Collateral. Each
Debtor will promptly notify the Collateral Agent of any change in its name, and
any change in the jurisdiction of its incorporation. This is a continuing
Security Agreement and will continue in effect until all Indebtedness is paid in
full and any other Obligations are satisfied. The Secured Party shall release
its interest in the Collateral upon the full and final payment and satisfaction
of the Indebtedness and other Obligations. If payment is made by a Debtor,
whether voluntarily or otherwise, or by any third party, on the Indebtedness and
thereafter a Secured Party is forced to remit the amount of that payment to such
Debtor’s trustee in bankruptcy or to any similar person under any federal, state
or foreign bankruptcy law or other law for the relief of debtors, the
Indebtedness shall be considered unpaid for the purpose of enforcement of this
Security Agreement. If permitted or required under applicable law, the
Collateral Agent may file any financing statements with respect to the
Collateral without the signatures of the Debtors.

 

(b) Power of Attorney. Each Debtor hereby irrevocably makes, constitutes, and
appoints the Collateral Agent (and all of such Collateral Agent’s officers,
employees or agents designated by such Collateral Agent) as its true and lawful
attorney, with power to: (i) at any time that an Event of Default has occurred
and is continuing, execute, sign and endorse such Debtor’s name on any invoice
or bill of lading relating to any Account; (ii) at any time that an Event of
Default has occurred and is continuing, execute, sign and endorse such Debtor’s
name on any checks, notices, instruments, acceptances, money orders, drafts,
warrants or other item of payment or security that may come into the Collateral
Agent’s possession; (iii) at any time that an Event of Default has occurred and
is continuing, demand, collect, receive, receipt for, sue and recover all sums
of money or other property which may now or hereafter become due, owing or
payable from the Collateral; (iv) if Event of Default has occurred and is
continuing, file any claim or claims or, take any action or institute or take
part in any proceedings, either in its own name or in the name of such Debtor,
or otherwise, which is reasonably necessary or desirable in the reasonable
discretion of the Collateral Agent; (v) at any time that an Event of Default has
occurred and is continuing, make, settle, and adjust all claims under the
Debtors’ policies of insurance regarding Collateral; and (vii) at any time that
an Event of Default has occurred and is continuing, settle and adjust disputes
and claims respecting the Accounts directly with Account Debtors, for
commercially reasonable amounts and upon commercially reasonable terms in the

 

3



--------------------------------------------------------------------------------

discretion of the Collateral Agent which, and the Collateral Agent may cause to
be executed and delivered any documents and releases which are reasonably
necessary. The appointment of the Collateral Agent as such Debtor’s attorney,
and each and every one of the Collateral Agent’s and Secured Party’s rights and
powers, being coupled with an interest, is irrevocable and shall remain in full
force and effect until all of the Indebtedness has been fully repaid and the
other Obligations satisfied.

 

(c) No Violation. The execution and delivery of this Security Agreement does not
violate any law or agreement governing any Debtor or to which any Debtor is a
party, and the Debtors’ certificates or articles of incorporation and bylaws or
other organizational documents do not prohibit any term or condition of this
Security Agreement. The execution and delivery hereof is in the interest of each
of the Debtors.

 

(d) Enforceability of Collateral. As of the date hereof, to the best knowledge
of the Debtors (i) with respect to the Accounts, the Collateral is enforceable
in accordance with its terms, is genuine, and (ii) complies in all material
respects with applicable laws concerning form, content and manner of preparation
and execution, and, to the best of the knowledge of the Debtors, all persons
appearing to be obligated on the Collateral have authority and capacity to
contract and are in fact obligated as they appear to be on the Collateral,
except as such enforcement may be limited by bankruptcy, insolvency, moratorium,
fraudulent conveyance or other laws applicable to creditors’ rights generally
and by generally applicable equitable principles, whether considered in an
action at law or in equity.

 

(e) Accounts. To the best knowledge of the Debtors, all Accounts existing as of
the date hereof are good and valid Accounts representing an undisputed, bona
fide indebtedness incurred by the Account Debtors, and except for credits,
discounts and other concessions granted consistent with past practices of the
Debtors there exists no set-offs or counterclaims against any such Accounts and
no agreements under which any deductions or discounts may be claimed with any
Account Debtor except as disclosed to the Collateral Agent and the Secured Party
in writing.

 

(f) Collateral Schedules and Locations. On a quarterly basis, concurrently with
the Company’s filing with the Securities and Exchange Commission of the
applicable periodic report, the Debtors shall deliver to the Collateral Agent
schedules of the Collateral, including the locations of the Collateral broken
down by type of Collateral, and amount of Collateral to the extent such
information is not, in the sole discretion of the Company, material non-public
information with respect to the Company.

 

(g) Removal of Collateral; Transactions Involving Collateral. To the extent the
Collateral consists of Accounts, or Debtors’ Books the records and other
documents pertaining to the Collateral shall be kept at the principal office of
the Debtor that owns such collateral, or at such other locations as are
identified to the Collateral Agent. Without the prior written consent of the
Secured Party, no Collateral that is located in the United States shall be moved
outside the United States.

 

(h) Title. As of the date hereof, the Debtors hold good and marketable title to
all the Collateral, free and clear of all liens and encumbrances except for the
lien of this Security Agreement and Permitted Liens (as defined in the Loan
Agreement). No financing statement or other evidence of a lien or transfer
covering any of the Collateral is on file in any public office in

 

4



--------------------------------------------------------------------------------

any jurisdiction other than those which reflect the security interest created by
this Security Agreement or Permitted Liens. After an Event of Default, upon
request of the Collateral Agent, the Debtors shall defend the Collateral Agent’s
and Secured Party’s rights in any material portion of the Collateral
(aggregating all Collateral subject to claims and demands) against any and all
claims and demands. For purposes of this Agreement, the term “material portion
of the Collateral” or similar phrase shall mean a portion of the Collateral with
a value of $200,000 or more.

 

(i) Maintenance and Inspection of Collateral. The Debtors shall maintain or
cause to be maintained all material tangible Collateral in good condition and
repair in all material respects except for ordinary wear and tear. The
Collateral Agent and its designated representatives and agents shall have the
right at all reasonable times, upon reasonable advance notice, to examine,
inspect, and audit the Collateral wherever located and the books, records or any
property which is otherwise used in connection with the Collateral; provided,
however, that Debtors shall only be required to reimburse expenses for such
examination, inspection or audit once per year unless an Event of Default has
occurred and is continuing.

 

(j) Taxes, Assessments and Liens. The Debtors will pay when due all taxes and
assessments upon the Collateral; provided, however, that a Debtor may withhold
any such payment or may elect to contest any lien if such Debtor is in good
faith conducting an appropriate proceeding to contest the obligation to pay so
long as adequate reserves have been established in accordance with GAAP (if
required). If any material portion of the Collateral is subjected to a lien,
other than a Permitted Lien, which is not discharged or bonded, or the
enforcement thereof stayed (in either case without granting any security
interests in any of the assets of any Debtor) within thirty (30) days, the
Debtors shall deposit with the Collateral Agent cash, a sufficient corporate
surety bond or other security satisfactory to the Collateral Agent (in its
discretion) in an amount adequate to provide for the discharge of the lien plus
any interest, reasonable costs, attorneys’ fees or other charges that could
accrue as a result of foreclosure or sale of the Collateral. In any contest with
respect to a material portion of the Collateral, at the request of the
Collateral Agent, the Debtor or Debtors shall defend itself or themselves, the
Secured Party and the Collateral Agent and shall satisfy any final adverse
judgment before enforcement against the Collateral. The Debtors shall name the
Collateral Agent as an additional obligee under any surety bond furnished in
such contest proceedings. The Debtors will give the Collateral Agent timely
notice of any contests subject to this paragraph.

 

(k) Compliance With Governmental Requirements. Except as would not have a
Material Adverse Effect, the Debtors shall comply promptly with all laws,
ordinances and regulations of all governmental authorities applicable to the
production, disposition, or use of the Collateral. The Debtors may contest in
good faith any such law, ordinance or regulation and withhold compliance during
any proceeding, if adequate reserves have been established to the extent
required by GAAP.

 

(l) Insurance. The Debtors shall maintain insurance with respect to their assets
and businesses that, to the best knowledge of the Debtors, is customary for
other similarly situated companies.

 

(m) The Debtors’ Right to Possession and to Collect Accounts. Except as
otherwise provided herein, the Debtors may have possession of the Collateral and
beneficial use of all the Collateral. At any time an Event of Default exists or
following acceleration of

 

5



--------------------------------------------------------------------------------

Indebtedness, the Collateral Agent may exercise its right to directly collect
the Accounts and may instruct Debtors to notify, or directly notify, Account
Debtors to make payments directly to the Collateral Agent for application to the
Indebtedness. If the Collateral Agent at any time has possession of any
Collateral, whether before or after an Event of Default, the Collateral Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral if the Collateral Agent takes such action for
that purpose as the Debtors shall reasonably request or as the Collateral Agent
would take for its own property. The Collateral Agent shall not be required to
take any steps necessary to preserve any rights in the Collateral against prior
parties, nor to protect, preserve or maintain any security interest given to
secure the Collateral.

 

(n) Transactions with Others. After the occurrence and during the continuation
of any Event of Default, the Collateral Agent may (i) extend the time for
payment or other performance, (ii) grant a renewal or change in terms or
conditions, or (iii) compromise, compound or release any obligation with an
Account Obligor as is commercially reasonable, without obtaining the prior
written consent of the Debtors, and no such act or failure to act shall affect
the Collateral Agent’s or Secured Party’s rights against the Debtors or the
Collateral.

 

(o) Expenditures by the Collateral Agent. If an Event of Default has occurred
and is continuing, if not discharged or paid when due, and provided that such
items have not been contested as permitted herein, the Collateral Agent may (but
shall not be obligated to) discharge or pay any amounts required to be
discharged or paid by the Debtors under this Security Agreement, including
without limitation all taxes, liens, and security interests, at any time levied
or placed on the Collateral. If an Event of Default has occurred and is
continuing and the Collateral Agent has exercised its rights hereunder, the
Collateral Agent also may (but shall not be obligated to) pay all reasonable
costs for insuring, maintaining and preserving the Collateral. All such
expenditures incurred or paid by the Collateral Agent for such purposes will
then bear interest at the then rate charged under the Debentures from the date
incurred or paid by the Collateral Agent to the date of repayment by the
Debtors. All such expenses shall become a part of the Indebtedness and, at the
Collateral Agent’s option, will (i) be payable within 30 days of receipt of a
reasonably detailed written invoice therefor or (ii) upon notice to Debtors be
added to the balance of the Debentures becoming a part of the outstanding
principal amount due and payable on the maturity date of the Debentures. This
Security Agreement also will secure payment of these amounts. Such right under
this subsection shall be in addition to all other rights and remedies to which
the Collateral Agent and the Secured Party may be entitled upon the occurrence
of an Event of Default.

 

(p) Sale or Factoring of Accounts; Release of Accounts. Except with respect to
Permitted Liens (as defined in the Loan Agreement), or as otherwise expressly
permitted herein, the Debtors shall not sell or otherwise transfer or encumber
any of the Accounts, without the Collateral Agent’s written consent. It is
expressly agreed that the Collateral Agent is under no obligation to grant such
a consent and will do so only in its sole and absolute discretion on terms and
conditions they deem acceptable in their sole and absolute discretion.

 

(q) In the event that in the future, any Collateral is held by subsidiaries,
affiliates or joint ventures of the Debtors who are not a party to this
Agreement, then the Debtors shall cause such entities to grant the Collateral
Agent an exclusive first priority lien in such

 

6



--------------------------------------------------------------------------------

Accounts and Inventory, to cause such entities to enter into security agreements
reasonably satisfactory to the Collateral Agent and the Secured Party, and to
take all actions necessary to perfect such security interests.

 

(r) The Debtors shall cause to be filed within thirty (30) days of the date of
this Agreement a UCC-3 Termination Statement to terminate the UCC-1 filed in the
Commonwealth of Virginia, Chesterfield County, on May 30, 2000 by Star
Scientific, Inc., as debtor, and FINOVA Capital Corporation or its successors,
as secured party (File No. 0001087).

 

SECTION 4. Events of Default; Remedies.

 

Events of Default. An Event of Default under the Debentures shall be an Event of
Default under this Security Agreement.

 

SECTION 5. Rights and Remedies on Default. If an Event of Default occurs and is
continuing, at any time thereafter, (i) the Collateral Agent and the Secured
Party shall have all the rights of a secured party under the New York Uniform
Commercial Code and (ii) in addition and without limitation, the Collateral
Agent and the Secured Party may exercise any one or more of the following rights
and remedies:

 

(a) Assemble Collateral. The Collateral Agent may require the Debtors to
assemble the Collateral and make it available to the Collateral Agent at a place
reasonably convenient to both parties to be designated by the Collateral Agent.
The Collateral Agent also shall have full power to peacefully enter upon the
property of the Debtors to take possession of and remove the Collateral.

 

(b) Sell the Collateral. The Collateral Agent shall have full power to sell,
lease, transfer, or otherwise deal with the Collateral or proceeds thereof in
its own name or that of the Debtors. The Collateral Agent may sell the
Collateral at public auction or private sale. Unless the Collateral threatens to
decline speedily in value or is of a type customarily sold on a recognized
market, the Collateral Agent will give the Debtors reasonable notice of the time
after which any private sale or any other intended disposition of the Collateral
is to be made. The requirements of reasonable notice shall be met if such notice
is given at least ten (10) days before the time of the sale or disposition. All
reasonable expenses relating to the disposition of the Collateral, including
without limitation the expenses of retaking, holding, insuring, preparing for
sale and selling the Collateral, shall become a part of the Indebtedness secured
by this Security Agreement and shall be payable upon receipt of a reasonably
detailed written invoice thereafter, with interest as set forth in the
Debentures.

 

(c) Foreclosure. Maintain a judicial suit for foreclosure and sale of the
Collateral.

 

(d) Transfer Title. Effect transfer of title upon sale of all or part of the
Collateral. For this purpose, the Debtors irrevocably appoint the Collateral
Agent, acting singly, as its attorneys-in-fact to execute endorsements,
assignments and instruments in the name of the Debtors as shall be necessary.

 

(e) Collect Revenues, Apply Accounts. The Collateral Agent, itself or, may
collect the payments, rents, income, and revenues from the Collateral. The
Collateral Agent may demand, collect, receipt for, settle, compromise, adjust,
sue for, foreclose, or realize on the Collateral as if it were owner.

 

7



--------------------------------------------------------------------------------

(f) Obtain Deficiency. If the Collateral Agent chooses to sell any or all of the
Collateral and/or pursue any other remedy available hereunder, under any other
agreement, at law or in equity, the Collateral Agent may obtain a judgment
against the Debtors for any deficiency remaining on the Indebtedness due to the
Secured Party after application of all amounts received from the exercise of the
rights provided in this Security Agreement. The Debtors shall be liable for a
deficiency even if the transaction described in this Subsection is a sale of
accounts or chattel paper.

 

(g) Application of Proceeds. The proceeds of any foreclosure or realization upon
the Collateral shall be applied:

 

(i) First, to the reasonable, out-of-pocket costs and expenses of collection;

 

(ii) Second, to overdue interest;

 

(iii) Third, to the outstanding principal amount of the Indebtedness; and

 

(iv) Fourth, any excess to the Debtors or other party or parties in accordance
with applicable law or court order.

 

(h) Other Rights and Remedies. The Collateral Agent and the Secured Party shall
have all the rights and remedies of a secured creditor under the provisions of
the New York Uniform Commercial Code, as may be amended from time to time. In
addition, the Collateral Agent and the Secured Party shall have and may exercise
any or all rights and remedies they may have available at law, in equity, or
otherwise.

 

SECTION 6. Cumulative Remedies. All of the Collateral Agent’s and the Secured
Party’s rights and remedies, whether evidenced by this Security Agreement, or
the other Transaction Documents or by any other writing, shall be cumulative and
may be exercised singularly or concurrently. Election by the Collateral Agent or
the Secured Party’s to pursue any remedy shall not exclude pursuit of any other
remedy, and an election to make expenditures or to take action to perform an
obligation of a Debtor under this Security Agreement, after such Debtor’s
failure to perform, shall not affect the Collateral Agent’s and Secured Party’s
right to declare a default and to exercise their remedies.

 

SECTION 7. The Collateral Agent’s Duties. The Collateral Agent and the Secured
Party hereby agree:

 

(a) Other than as specified in this Security Agreement and any amendment hereto,
the Collateral Agent shall not be required to take or refrain from taking any
actions, to exercise or refrain from exercising any rights, or to make or
refrain from making any requests unless it shall first receive proper
instructions from Secured Party holding at least 75% of the outstanding
principal amount of the Obligations (or their respective successors or assigns).

 

(b) The Collateral Agent shall hold all Collateral received by it, and shall
make disposition thereof, only in accordance with this Security Agreement or any
amendment thereto. Except for the safe custody of any Collateral in its
possession and the accounting for moneys actually received by it hereunder, the
Collateral Agent shall have no duty as to any Collateral, as to the taking of
any necessary steps to preserve rights against any parties or any other rights
pertaining to any Collateral.

 

8



--------------------------------------------------------------------------------

(c) The Collateral Agent shall not be under any duty or obligation to inspect,
review or examine any document, instrument, certificate, agreement or other
papers to determine that they are enforceable or that they are other than what
they purport to be on their face. The Collateral Agent shall hold any Collateral
delivered to the Collateral Agent as the agent of the and for the benefit of
each Secured Party, without preference as to any Secured Party.

 

(d) The duties and obligations of the Collateral Agent shall be determined
solely by the express provisions of this Security Agreement or any amendment
hereto or any instructions permitted hereby. The Collateral Agent shall have no
obligation with respect to any other matters covered in any other document other
than as expressly provided herein, or any amendment hereto. The Collateral Agent
shall not be liable except for the performance of such duties and obligations as
are specifically set forth in this Security Agreement or as set forth in a
written amendment to this Security Agreement executed by the parties hereto or
their successors or assigns. No representations, warranties, covenants or
obligations of the Collateral Agent or any Secured Party shall be implied with
respect to this Agreement or the Collateral Agent’s services hereunder. Without
limiting the generality of the foregoing, the Collateral Agent:

 

(i) shall use the same degree of care and skill as a reasonably prudent person
would use in similar circumstances (without limiting the generality of the
foregoing, the Collateral Agent shall be deemed to have exercised reasonable
care in the custody and preservation of any Collateral in its possession if such
Collateral is accorded treatment substantially equal to that which the
Collateral Agent accords its own property of like tenor);

 

(ii) shall not be obligated to take any legal action hereunder that might in its
reasonable judgment involve any expense or liability unless it has been
furnished with reasonable indemnity from the Secured Party;

 

(iii) may rely on and shall be protected in acting in good faith upon any
certificate, instrument, opinion, notice, letter, telegram or other document, or
any security, delivered to it and in good faith believed by it to be genuine and
to have been signed by the proper party or parties;

 

(iv) may rely on and shall be protected in acting in good faith upon the written
instructions of Secured Parties holding at least 75% of the outstanding
principal amount of the Obligations;

 

(v) may consult its own independent counsel satisfactory to it and the opinion
of such counsel shall be full and complete authorization and protection in
respect of any action taken, suffered, or omitted by it hereunder in good faith
and in furtherance of its duties hereunder, in accordance with the opinion of
such counsel;

 

(vi) may execute any of the powers hereunder or perform any duties hereunder
either directly or through agents or attorneys; and

 

(vii) will be regarded as making no representation and having no

 

9



--------------------------------------------------------------------------------

responsibilities (except as expressly set forth herein) as to the validity,
sufficiency, value, genuineness, ownership or transferability of any portion of
the Collateral, and will not be required to and will not make any
representations as to the validity, value or genuineness of any portion of the
Collateral.

 

(e) Neither the Collateral Agent nor any of its partners, agents or employees,
shall be liable for any error in judgment, for any mistake of fact or for any
action taken or omitted to be taken by it or them hereunder or in connection
herewith in good faith and believed by it or them to be within the purview of
this Security Agreement, except for its or their own gross negligence, lack of
good faith or willful misconduct. In no event shall the Collateral Agent or its
partners, officers, agents and employees be held liable for any special,
indirect or consequential damages resulting from any action taken or omitted to
be taken by it or them hereunder in connection herewith even if advised of the
possibility of such damages.

 

(f) Whenever, in the administration of this Security Agreement, the Collateral
Agent reasonably shall deem it necessary that a matter be proved or established
prior to taking, suffering or omitting any action under this Security Agreement,
such matter (unless other evidence in respect thereof be herein specifically
prescribed) may be deemed to be conclusively proved and established by a
certificate of the Secured Party, and such certificate shall be full warranty to
the Collateral Agent for any action taken, suffered or omitted under the
provisions of this Agreement, upon the faith thereof.

 

SECTION 8. Miscellaneous Provisions.

 

(a) Entire Agreement; Amendments. This Security Agreement, together with the
other Transaction Documents, constitute the entire understanding and agreement
of the parties as to the matters set forth in this Security Agreement. No
alteration of or amendment to this Security Agreement shall be effective unless
given in writing and signed by the party or parties sought to be charged or
bound by the alteration or amendment.

 

(b) CHOICE OF LAW AND VENUE; MUTUAL JURY TRIAL WAIVER. THE VALIDITY OF THIS
SECURITY AGREEMENT, ITS CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT, AND THE
RIGHTS OF THE PARTIES HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK. THE
PARTIES MUTUALLY IRREVOCABLY AND UNCONDITIONALLY AGREE (I) THAT ALL ACTIONS OR
PROCEEDINGS ARISING IN CONNECTION WITH THIS AGREEMENT SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK,
NEW YORK COUNTY AND THAT THE PARTIES SHALL BE SUBJECT TO THE JURISDICTION OF
SUCH COURTS, AND (II) THAT SERVICE OF PROCESS BY CERTIFIED MAIL, RETURN RECEIPT
REQUESTED, SHALL CONSTITUTE PERSONAL SERVICE. EACH DEBTOR, THE COLLATERAL AGENT
AND THE SECURED PARTIES WAIVES, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
ANY RIGHT EACH MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO
OBJECT TO VENUE TO THE EXTENT ANY PROCEEDING IS BROUGHT IN CONNECTION WITH THIS
AGREEMENT IN ACCORDANCE WITH THIS SECTION 9(b). EACH DEBTOR, THE COLLATERAL

 

10



--------------------------------------------------------------------------------

AGENT AND THE SECURED PARTIES HEREBY WAIVES THEIR RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS SECURITY
AGREEMENT OR ANY OF THE ACTIONS CONTEMPLATED HEREIN, INCLUDING WITHOUT
LIMITATION CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW OR STATUTORY CLAIMS. EACH DEBTOR, THE COLLATERAL AGENT AND THE
SECURED PARTY REPRESENTS THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 

(c) Attorneys’ Fees; Expenses. The Debtors agree to pay, jointly and severally
within 30 days of receipt of a reasonably detailed written invoice therefor, all
of the Collateral Agent’s and Secured Party’s costs and expenses, including
without limitation reasonable attorneys’ fees and legal expenses, and reasonable
third party fees incurred in connection with the enforcement of this Security
Agreement. Costs and expenses include without limitation the Collateral Agent’s
and Secured Party’s reasonable attorneys’ fees and legal expenses whether or not
there is a lawsuit, reasonable attorneys’ fees and legal expenses for bankruptcy
proceedings (and including efforts to modify or vacate any automatic stay or
injunction), appeals, and any anticipated post-judgment collection services.

 

(d) Caption Headings; Interpretation. Caption headings in this Security
Agreement are for convenience purposes only and are not to be used to interpret
or define the provisions of this Security Agreement. The phrase “to the best
knowledge of the Debtors,” and any similar phrase, shall mean the actual
knowledge of the executive officers of the Company, without inquiry.

 

(e) Notices. All notices required to be given under this Security Agreement
shall be given in writing and shall be effective when actually delivered or
three (3) days after being deposited in the United States mail, first class,
postage prepaid, addressed to the party to whom the notice is to be given or, if
via facsimile, when sent during normal business hours via facsimile transmission
to the party to whom the notice is to be given and confirmation of such
transmission has been received, at the address and/or facsimile number shown
below:

 

If to Secured Party or the Collateral Agent:

 

c/o Elliott Management Corporation

712 Fifth Avenue, 36th Floor

New York, New York 10019

Telephone: (212) 974-6000

Facsimile: (212) 974-2092

Attention: Dan Gropper

 

With a copy to:

 

Kleinberg, Kaplan, Wolff & Cohen, P.C.

551 Fifth Avenue, 18th Floor

 

11



--------------------------------------------------------------------------------

New York, New York 10176

Telephone: (212) 986-6000

Facsimile: (212) 986-8866

Attention: Lawrence D. Hui, Esq.

 

If to the Company or a Subsidiary:

 

Star Scientific, Inc.

801 LibertyWay

Chester, Virginia 23836

Telephone: (804) 530-0535

Facsimile: 804-530-4385

Attention: Christopher G. Miller

 

With a copy to:

 

Star Scientific, Inc.

7475 Wisconsin Ave.

Suite 850

Bethesda, Maryland 20814

Telephone: (301) 654-8300

Facsimile: (301) 654-9308

Attention: Robert Pokusa, Esq.

 

Any party may change its address for notices under this Security Agreement by
giving formal written notice to the other parties, specifying that the purpose
of the notice is to change the party’s address.

 

(f) Severability. The parties acknowledge and agree that the Collateral Agent
and the Secured Party are not agents or partners of each other, that all
representations, warranties, covenants and agreements of the Collateral Agent
and the Secured Party hereunder are several and not joint, that the Collateral
Agent and the Secured Party shall not have any responsibility or liability for
the representations, warranties, agreements, acts or omissions of the other and
that any rights granted to the Collateral Agent and the Secured Party hereunder
shall be enforceable by each of the Collateral Agent and the Secured Party
hereunder. If a court of competent jurisdiction finds any provision of this
Security Agreement to be invalid or unenforceable as to any person or
circumstance, such finding shall not render that provision invalid or
unenforceable as to any other persons or circumstances. If feasible, any such
offending provision shall be deemed to be modified to be within the limits of
enforceability or validity; however, if the offending provision cannot be so
modified, it shall be stricken, and all other provisions of this Security
Agreement in all other respects shall remain valid and enforceable and such
offending provision shall not be affected in any other jurisdiction.

 

(g) Successor Interests; Assignment. Subject to the limitations set forth above
on transfer of the Collateral, this Security Agreement shall be binding upon and
inure to the benefit of the parties, their successors and assigns. The Secured
Party may assign its rights and obligations under this Agreement only in
connection with a transfer of one or more Debentures in accordance with the
terms thereof, and only to the permitted transferee of such Debentures.

 

12



--------------------------------------------------------------------------------

The Debtors shall not, however, have the right to assign this Security Agreement
without the prior written consent of the Secured Party which may be withheld for
any reason in the Secured Party’s sole discretion. The Collateral Agent may
resign from that position upon 10 days’ notice to the Secured Party and Debtors,
in which case the Secured Party shall appoint a successor agent, subject to the
prior written consent of the Debtors (such consent not to be unreasonably
delayed or withheld).

 

(h) Waiver. The Collateral Agent and the Secured Party shall not be deemed to
have waived any rights under this Security Agreement unless such waiver is given
in writing and signed by the Collateral Agent and the Secured Party. No delay or
omission on the part of the Collateral Agent or Secured Party in exercising any
right shall operate as a waiver of such right or any other right. A waiver by
the Collateral Agent or Secured Party of a provision of this Security Agreement
shall not prejudice or constitute a waiver of the Collateral Agent’s or the
Secured Party’s right otherwise to demand strict compliance with that provision
or any other provision of this Security Agreement. No prior waiver by the
Collateral Agent or Secured Party, nor any course of dealing between the Secured
Party and the Debtors, shall constitute a waiver of any of the Collateral
Agent’s or the Secured Party’s rights or of any of the Debtors’ obligations as
to any future transactions. Whenever the consent of the Collateral Agent and/or
the Secured Party is required under this Security Agreement, the granting of
such consent in any instance shall not constitute continuing consent to
subsequent instances where such consent is required and in all cases such
consent may be granted or withheld in the sole discretion of the Collateral
Agent and/or the Secured Party.

 

(i) Subsidiary Liability. Notwithstanding anything in this Security Agreement to
the contrary, each Subsidiary’s obligations hereunder shall not exceed the
maximum amount that would not be subject to avoidance under fraudulent
conveyance, fraudulent transfer, and other similar laws.

 

(j) No Subrogation. Notwithstanding any payment made by any Debtor hereunder or
any set-off or application of funds of any Debtor by the Secured Party, no
Debtor shall be entitled to be subrogated to any of the rights of the Secured
Party against a Debtor or any collateral security or guarantee or right of
offset held by the Secured Party for the payment of the Indebtedness, nor shall
any Debtor seek or be entitled to seek any contribution or reimbursement from
another Debtor in respect of payments made by such Debtor hereunder, until all
amounts owing to the Secured Party by the Debtors under any Transaction
Documents are paid in full. If any amount shall be paid to any Debtor on account
of such subrogation rights at any time when any such amounts shall not have been
paid in full, such amount shall be held by such Debtor in trust for the Secured
Party, segregated from other funds of such Debtor, and shall, forthwith upon
receipt by such Debtor, be turned over to the Secured Party in the exact form
received by such Debtor (duly indorsed by such Debtor to Secured Party, if
required), to be applied against the Indebtedness of the Debtors under the
Transaction Documents, whether matured or unmatured, in such order as the
Secured Party may determine.

 

(k) The actions of the holders of 75% of the outstanding principal amount of the
Obligations shall be deemed the actions of the Secured Party for purposes of
giving any notice or enforcing any rights or remedies.

 

13



--------------------------------------------------------------------------------

(l) Continuing Security Interests; Release. This Agreement creates a continuing
security interest in the Collateral and shall remain in full force and effect
until the Debentures are paid in full. Subject to and upon the payment in full
of the Debentures or in connection with a sale or other disposition of any
Collateral permitted under the Transaction Documents, Secured Party and/or the
Collateral Agent shall (as soon as reasonably practicable after it receives from
the Debtors a written request for release of the Collateral) execute and deliver
to the Debtors an instrument releasing (on a quitclaim basis, without recourse,
without warranty, and without any liability whatsoever) any security interest
Secured Party and/or the Collateral Agent may then hold in the applicable
Collateral and thereupon Secured Party and/or the Collateral Agent shall, at the
Debtors’ expense, execute and deliver to the Debtors such Uniform Commercial
Code termination statements and other like documents as the Debtors may
reasonably request to evidence such release.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their respective officers thereunto duly authorized, as of the date
first above written.

 

STAR SCIENTIFIC, INC. By:  

/s/    PAUL L. PERITO

--------------------------------------------------------------------------------

   

      Name: Paul L. Perito

   

      Title: Chairman, President & C.O.O.

STAR TOBACCO, INC. By:  

/s/    PAUL H. LAMB III

--------------------------------------------------------------------------------

   

      Name: Paul H. Lamb III

   

      Title: President

MANCHESTER SECURITIES CORP., as Secured Party By:  

/s/    ELLIOT GREENBERG

--------------------------------------------------------------------------------

   

      Name: Elliot Greenberg

   

      Title: Vice President

 

COLLATERAL AGENT:

 

MANCHESTER SECURITIES CORP., as
Collateral Agent By:  

/s/    ELLIOT GREENBERG

--------------------------------------------------------------------------------

   

      Name: Elliot Greenberg

   

      Title: Vice President

 

14



--------------------------------------------------------------------------------

SCHEDULE A

 

Location of Material Collateral; Jurisdiction of Incorporation

 

Location of Material Inventory

 

168 Duckworth Drive

Chase City, VA 23924

 

89 Duckworth Drive

Chase City, VA 23924

 

16 S. Market Street

Petersburg, VA 23803

 

801 Liberty Way

Chester, VA 23836

 

Jurisdiction of Incorporation

 

Star Scientific, Inc. is a Delaware corporation

Star Tobacco, Inc. is a Virginia corporation

 

15